Citation Nr: 1243450	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  07-18 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative joint disease of the cervical spine and C6-C7 disc herniation, status post fusion, with C3-C4 disc herniation (neck disability). 

2.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the lumbar spine (low back disability). 

3.  Entitlement to a rating in excess of 10 percent for residuals of arthroscopic repair of a torn meniscus of the right knee (right knee disability), prior to January 17, 2012. 

4.  Entitlement to a rating in excess of 10 percent for the orthopedic and neurological residuals of arthroscopic repair of a torn meniscus of the right knee, after January 16, 2012.  

5.  Entitlement to a compensable evaluation for a scar as a residual of arthroscopic repair of a torn meniscus of the right knee, after January 16, 2012.  

6.  Entitlement to a compensable rating for left hip pain and numbness associated with the service-connected neck disability (left hip disability).

7.  Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy, previously characterized as left hip numbness, after August 3, 2011, on appeal from an initial grant of service connection. 

8.  Entitlement to a compensable evaluation for a disability of the left hip and thigh, classified as limitation of extension, after December 10, 2010, and prior to December 2, 1011, on appeal from an initial grant of service connection.  

9.  Entitlement to a disability evaluation in excess of 10 percent for a disability of the left hip and thigh, classified as limitation of extension, after December 1, 2011, on appeal from an initial grant of service connection.  

10.  Entitlement to a compensable evaluation for a disability of the left hip and thigh, classified as limitation of flexion, after December 10, 2010, on appeal from an initial grant of service connection.  

11.  Entitlement to a compensable evaluation for a disability of the left hip and thigh, classified as muscle impairment, after December 10, 2010, on appeal from an initial grant of service connection.  

12.  Entitlement to service connection for pain and numbness of the left foot, to include as secondary to the service-connected low back disability. 

13.  Entitlement to service connection for a right shoulder condition, to include as secondary to the service-connected neck disability. 

14.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

15.  Entitlement to service connection for obstructive sleep apnea.

16.  Entitlement to service connection for temporomandibular joint dysfunction, also claimed as Bruxism.

17.  Entitlement to service connection for status post left ulnar nerve release, claimed as left upper extremity trembling and twitching with numbness of the fingers.  

18.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from June 1970 to June 1994. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board notes that the issues of service connection for a right arm condition and a right shoulder condition were certified for appeal in the current proceedings.  However, a review of the claims file reveals that the Veteran perfected his appeal from the denial of such claims in a January 1995 rating decision by filing a timely notice of disagreement and substantive appeal (VA Form 9).  Although other claims that were appealed from that rating decision were subsequently allowed, these two claims were not further addressed.  As the appellant has not withdrawn his appeal, the issues of entitlement to service connection for a right arm condition and a right shoulder condition remain pending on appeal.  Accordingly, the issues currently before the Board are as stated above. 

The Board further notes that the claims file includes a document from the appellant, postmarked in March 2009, which contains information pertinent to the claims on appeal and also appears to assert additional service connection claims.  As such, this document is REFERRED to the RO/AMC for appropriate action. 

In December 2009, after further review of the appellant's claim, the Board issued a Decision/Remand.  In that action, the Board found that the evidence supported the appellant's claim for entitlement to service connection for a right arm condition, and as such, granted the appellant's requested benefit.  The remaining seven issues were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional medical evidence.  

While the appellant's claim was being processed by the AMC (and the Board), the Nashville RO was addressing four new issues for which the appellant had sought service connection.  These issues included PTSD, sleep apnea, temporomandibular joint dysfunction, and left ulnar nerve release.  After reviewing the available documents, the RO concluded that service connection could not be granted for these four disabilities and disorders.  As such, the RO issued a rating action in November 2010 that denied the appellant's claim.  It is noted that the appellant subsequently submitted a notice of disagreement with respect to the November 2010 rating action, a statement of the case was issued, and the appellant perfected his appeal on those issues.  As such, those four new issues are now shown on the front pages of this action.  

Meanwhile, the remaining issues continued to be processed and adjudicated by the AMC.  After obtaining additional medical evidence with respect to the appellant's claimed disabilities, the AMC assigned additional and separate compensable evaluations for conditions emanating from the left hip numbness associated with degenerative joint disease of the cervical segment of the spine with herniated disc.  These additional and separate ratings are part-and-parcel of the original claim for an increased rating, they are inextricably intertwined with the original claim, and as such, they also are now before the Board.  These additional issues have been added to the front pages of this action.  

The Board would note that one of the added increased rating issue, that involving limitation of extension, was further bifurcated a staged rating was assigned in a rating action issued in June 2012.  In that action, the disability was assigned a 10 percent rating effective December 2, 2011.  This action has also been noted with the addition of another issue on appeal as reported on the front pages of this action.  

With respect to the appellant's right knee disorder, a separate rating for a scar of the right knee was awarded in a rating action by the RO in April 2012.  The effective date of that award was determined to be January 17, 2012.  As this issue is also inextricably intertwined with the underlying claim for an increased rating for a right knee disability, it too has been added as an issue also now on appeal before the Board.  

Finally, the Board would note that in the Board's Decision/Remand of December 10, 2009, the Board granted service connection a disability of the right foot but denied entitlement to service connection for a disability of the left foot.  As such, the purported disability of the left foot remains on appeal and must be adjudicated by the Board.  Nevertheless, when the Board's action concerning the right foot was effectuated by the AMC in an action issued in September 2011, the AMC listed the effective date of the granting of service connection as December 11, 2010.  This effective date appears, on its face, to be incorrect and the RO is instructed to review the claim and make a determination as to the effective date that should be assigned for this disorder.  

All of the issues noted on the first three pages of this action are addressed below and are REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, after the Board issued its Decision/Remand of December 10, 2009, the AMC and the RO bifurcated and trifurcated a number of issues and assigned separate disability ratings.  Additionally, while the AMC was processing the appellant's claim, the appellant perfected an appeal on four issues that had previously not been before the Board.  In the proffered VA Form 9, Appeal to the Board of Veterans' Appeals, dated in August 2012, the appellant requested that t he be allowed to provide testimony via a Board videoconference hearing.  He asked that he be allowed to provide testimony not only on the four new service connection issues but all issues that were in appellate status.  

Pursuant to 38 C.F.R. § 20.703 (2012), an appellant may request a hearing before the Board subject to the restrictions of38 C.F.R. § 20.1304 (2012).  A hearing on appeal will be granted if an appellant, or his representative, expresses a desire to appear in person.  See 38 C.F.R. § 20.700 (2012).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2012), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing. 

Thus, in order to ensure full compliance with due process requirements, therefore, the AMC/RO must schedule such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2012).  The case is REMANDED to the RO/ AMC for the following development: 

The RO/AMC should schedule the appellant for a videoconference hearing before a Veterans Law Judge, as requested by the appellant.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2012).  All correspondence pertaining to this matter should be associated with the claims folder. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


